[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                              AUGUST 10, 2009
                                No. 09-10711                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                 D. C. Docket No. 02-00023-CR-FTM-29-DNF

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DAVID HURA REED,
a.k.a. Gary Hura Reed,

                                                            Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (August 10, 2009)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:

      David Reed appeals the district court’s judgment denying his pro se motion
under Federal Rule of Criminal Procedure 41 for the return of his confiscated

property.

                                          I.

      In 2002 Reed was arrested after a traffic stop by a sheriff’s deputy in Collier

County, Florida. During a search of Reed’s car, the deputy found marijuana,

cocaine and $1,550.00 in cash. Reed later pleaded guilty to a federal charge of

conspiracy to distribute the cocaine and was sentenced to prison. Meanwhile, the

Collier County Sheriff’s Office instituted a civil forfeiture proceeding against Reed

in Florida state court. Reed was issued a summons but never responded, and in

November 2002 the Florida court entered a default judgment against him. The

$1,550 was then forfeited to the Collier County Sheriff’s Office.

      In 2008 Reed filed a pro se complaint in the federal district court for the

Middle District of Florida. Reed sought return of his $1,550 under Federal Rule of

Criminal Procedure 41. The district court concluded that it had no authority to

grant Reed’s motion because Rule 41 is not available when property is taken

through civil forfeiture.

                                         II.

      Under Rule 41(g), “A person aggrieved by an unlawful search and seizure of

property or by the deprivation of property may move for the property's return.”



                                          2
Fed.R.Crim.P. 41(g). However, as the district court correctly observed, “[i]t is

well-settled that the proper method for recovery of property which has been subject

to civil forfeiture is not the filing of a . . . [Rule 41(g)] Motion, but filing a claim in

the civil forfeiture action.” United States v. Castro, 883 F.2d 1018, 1020 (11th Cir.

1989).1

       And although a district court may have inherent equitable authority to

fashion a remedy even where the specific requirements of Rule 41 are not met, id.

at 1020, that authority does not apply here. Equitable jurisdiction over forfeiture

disputes like this one is limited to cases in which the owner of the property has

clean hands. United States v. Machado, 465 F.3d 1301, 1307 (11th Cir. 2006),

abrogated on other grounds by Bowles v. Russell, 551 U.S. 205, 127 S. Ct. 2360

(2007). Here, Reed pleaded guilty to a drug charge and as part of his plea deal he

agreed to forfeit any and all assets subject to forfeiture under federal law. Thus,

the exercise of any equitable authority beyond the strict constraints of Rule 41

would be inappropriate in this case.

       Finally, all boundaries of Rule 41 aside, Reed has sued the United States

government in federal court seeking to recover property that was forfeited to a



       1
         In 2002, Rule 41(e) was reclassified as Rule 41(g) with no substantive changes.
Fed.R.Crim.P. 41, Advisory Committee Note to the 2002 amendments. Therefore, our earlier
cases interpreting Rule 41(e) also apply to the new Rule 41(g).

                                             3
Florida county sheriff’s office in a Florida state court proceeding. As we observed

in Castro, the “[d]efendant has simply chosen the wrong remedy in the wrong

court.” 883 F.2d at 1020.

      AFFIRMED.




                                         4